Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 

Paragraph [0016], line 3, the examiner suggests rewording the second instance of “a fourth additional film” to --a fifth additional film-- for a more proper description.

Paragraph [0026], line 3, the examiner suggests rewording the second instance of “a fourth additional film” to --a fifth additional film-- for a more proper description.

Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informality:

Claim 14, line 4, the examiner suggests rewording the second instance of “a fourth additional film” to --a fifth additional film-- for a more proper description.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsukura et al. (USPAT 10,270,424 B2).

	In regards to claims 1, 2, 4 and 9, Matsukura et al. teaches in Figs. 1A and 2A a surface acoustic wave (SAW) device comprising: 
A substrate (Fig. 2A: 10); 
A first electrode and a second electrode (14) formed on the substrate to extend along a first direction, wherein the first electrode and the second electrode are alternately disposed along the second direction, one end of the first electrode on one side of the first direction is aligned along the second direction, and one end of the second electrode on the other side of the first direction is aligned along the second direction; 
A temperature compensation film (Fig. 2A:24) formed from silicon oxide covers the first electrode and the second electrode; 
A protective/additional film (Fig. 2A:26) which covers the temperature compensation film; and
Based on Fig. 2A, a first additional strip film (left upper portion stub on 26) formed on the protective film to vertically overlap a partial region from the one end of the first electrode on the one side of the first direction and a second additional strip film (right upper portion stub on 26) formed on the protective film to vertically overlap a partial region from the one end of the second electrode on the other side of the first direction (note that since first and second additional films are strips, they can be considered to be in “integrated form” extending along the second direction).
In regards to claim 3, based on Fig. 1A, reflectors (22) are disposed on both side of the first and second electrode and have the same first and second additional films as the first and second electrode end regions do. 
In regards to claim 7, based on Fig. 2A, since the additional film (26), the additional films strips (left and right upper stubs on 26) and the temperature compensation film (24) are all bonded together, the examiner interprets that the first and second additional films are formed integrally with the temperature compensation film. 
claim 8, based on Column 3, Lines 23-55, the additional film (26) and the additional strip film (left and right upper stubs on 26) are formed of tantalum oxide.

Allowable Subject Matter

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Claims 10-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Matsukura et al. as disclosed above. However Matsukura et al. does not teach: in regards to claim 5, wherein the SAW device comprises two additional films formed to respectively extend further from the first additional film and second additional films to both sides of the second direction and arranged to vertically overlap a partial region of the reflector; in regards to claim 6, a first groove and a second groove are formed on the temperature compensation film to correspond to shapes of the first additional film and the second additional film, respectively, and the first additional film and the second additional film are formed in the first groove and the second groove, respectively; and in regards to claim 10, a first buffer layer formed of at least one layer on the temperature compensation film and formed to extend along the second direction so as to vertically overlap a partial region from the one end of the first electrode on the one side of the first direction; a second buffer layer formed of at least one layer on the temperature compensation film and formed to extend along the second direction so as to vertically overlap a partial region from the one end of the second electrode on the other side of the first direction. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 10, claims 11-16 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843